          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 1 of 13                  FILED
                                                                                 2020 Jan-15 PM 04:31
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

                                              )
KIARA PERRY,                                  )
                                              )
                         Plaintiff,           )
                                              )
                         v.                   )      Case No. 2:18-cv-01572-JHE
                                              )
GMFS, LLC; SPECIALIZED LOAN                   )
SERVICING LLC; FICTITIOUS                     )
DEFENDANTS A-Z are those defendants           )
who caused or responsible for the harm        )
done to Plaintiff,                            )
                                              )
                         Defendants.          )
                                              )

   DEFENDANT GMFS, LLC AND SPECIALIZED LOAN SERVICING
  LLC’S SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT AND
             SUPPORTING MEMORANDUM OF LAW
         Defendants GMFS, LLC and Specialized Loan Servicing LLC (“SLS,”

collectively with GMFS, “Defendants”) hereby submit this supplemental motion for

summary judgment on Plaintiff’s Complaint and supporting memorandum of law,

respectfully requesting that the Court enter summary judgment for Defendants as to

all of Plaintiff’s claims related to the servicing of her mortgage loan and the non-

judicial foreclosure sale of property securing the loan.

                                       INTRODUCTION

         Defendants’ initial motion for summary judgment in this wrongful foreclosure



DMEAST #39845693 v1
          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 2 of 13



case remains pending. Docs. 13 and 25. As demonstrated in that Motion and in the

supporting Reply brief, GMFS and SLS are entitled to summary judgment as to

Plaintiff’s claims for violation of the Real Estate Settlement Procedures Act, 12

U.S.C. § 2605 (“RESPA”) based on her loss mitigation application(s), negligent or

wanton conduct, negligent supervision and hiring of incompetent employees, and

her claim seeking a declaration prohibiting foreclosure of the property.

         This Supplemental Motion concerns Plaintiffs’ federal claims arising from her

allegations related to the Notice of Default and Notice of Acceleration. Specifically,

Plaintiff asserts claims for violations of RESPA, the Truth in Lending Act and

Regulation Z, 12 C.F.R. § 1026.41 (“TILA”), and the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) based on allegations that the monthly

statements inaccurately stated that the Loan was in default, accelerated and in

foreclosure. Plaintiff specifically alleges that, because notice of default and/or

notice of acceleration were allegedly not sent, the Loan could not have been in

default, accelerated, or in foreclosure, and therefore, the monthly statements that

advised to the contrary were inaccurate.

         With respect to the mailing of the Notice of Default and Notice of

Acceleration, in response to Defendants’ Motion, Plaintiff argued that GMFS and

SLS failed to proffer sufficient evidence to prove the Notices were mailed, and she

further attempted to manufacture a dispute of fact with self-serving declarations


                                           2
DMEAST #39845693 v1
          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 3 of 13



stating that she did not receive the Notice of Default and Notice of Acceleration. See

Doc. 17-1, ¶¶ 13-14.

         GMFS and SLS now present additional evidence of when the Notices of

Default and Notice of Acceleration were sent, the address to which they were sent,

how the letters were sent, and testimony regarding procedures for mailing and

logging sent mail – precisely the information Plaintiff contends was missing from

Defendants’ initial motion for summary judgment. See Doc. 18 at p. 7. Therefore,

GMFS and SLS have satisfied the requirements of the mailbox rule and are entitled

to a presumption of mailing.

         And although the Alabama Supreme Court has held that self-serving

testimony denying receipt can be sufficient to create a dispute of material fact as to

mailing, that case law does not apply to Plaintiff’s federal claims. Rather, under the

Federal Rules of Evidence, federal, not state, common law applies, and the mere

denial of receipt is insufficient to rebut the presumption of mailing. Defendants are

entitled to summary judgment with respect to her claims for violation of the FDCPA,

TILA and RESPA based on allegations related to the mailing of the Notice of Default

and Notice of Acceleration.

         Accordingly, the Court should grant Defendants summary judgment as a

matter of law with respect to all of Plaintiff’s federal claims related to the mailing of

the notice of default and acceleration, and Plaintiff’s RESPA claim related to loss


                                           3
DMEAST #39845693 v1
          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 4 of 13



mitigation activity, negligent or wanton conduct, negligent supervision and hiring of

incompetent employees, and her claim seeking a declaration prohibiting foreclosure

of the property, as addressed in SLS and GMFS’s earlier briefing. See Docs. 13 and

25.

              SUPPLEMENTAL STATEMENT OF MATERIAL FACTS
         1.       On November 1, 2016, Plaintiff originated a mortgage loan with

GMFS, LLC (“GMFS”) in the amount of $274,928.00, secured by real property

located 228 Lake Forest Way, Maylene, Alabama 35114 (the “Loan”).

         2.       After Plaintiff’s failure to make her first and second payments on the

Loan, Doc. 12-5, 12-6, and 12-7, on January 17, 2017, GMFS sent Plaintiff a Notice

of Default. Jan. 17, 2017 Notice of Default, Doc. 12-8; see also Declaration of Diane

McCormick, Doc. 31-1, at ¶¶ 5-6.

         3.       On March 21, 2017, GMFS sent Plaintiff a second Notice of Default.

Mar. 21, 2017 Notice of Default, Doc. 12-10; see also McCormick Dec., Doc. 31-1,

at ¶¶ 5 and 7.

         4.       GMFS sent Plaintiff a final Notice of Default on April 26, 2017. April

26, 2017 Notice of Default, Doc. 12-12; McCormick Dec., Doc. 31-1, at ¶¶ 5 and 8.

         5.       GMFS’s prior servicer, Cenlar FSB, maintains a mailing log tracking

certain letters sent to borrowers. See McCormick Dec., Doc. 31-1, at ¶ 3. The

mailing log contains only letters that were actually sent. Id. The information in the


                                              4
DMEAST #39845693 v1
          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 5 of 13



mailing log was generated from electronic data that was recorded at or near the time

of the information reflected therein, and is maintained in the ordinary course of

Cenlar’s business. Id. at ¶ 10. In other words, the entries for the log are created at

or near the time the letters reflected therein are actually sent. Id. at ¶ 5, 6 10.

         6.       Each of the Notices of Default is addressed to Plaintiff’s address. See

Docs. 12-8, 12-10, and 12-12; McCormick Dec., Doc. 31-1 ¶ 5. Each Notice is

reflected in the mailing log evidencing that the notices were actually sent, and the

log indicates that the letters were sent via certified mail. McCormick Dec., Doc. 31-

1, at ¶¶ 5-8.

         7.       GMFS and SLS have no record of the Notices of Default being returned

as undeliverable. Id. at ¶ 9; Deposition of Loretta Poch, Doc. 33-1, at 122:6-14.

         8.       On July 20, 2017, Sirote & Permutt, PC (“Sirote”) sent a Notice of

Acceleration of the Loan to Plaintiff. July 20, 2017 Notice of Acceleration, Doc. 12-

14; Affidavit of Rebecca Redmond, Doc. 31-4, at ¶ 7. After Ms. Redmond executed

the letter, it was imaged and saved, and then routed the mail room to be mailed. Id.

at ¶ 8. The Notice of Acceleration was addressed to the Property address, and sent

via First Class Mail via the United States Post Office. Id. at ¶ 9. Sirote has no record

that the Notice of Acceleration was retuned as undeliverable. Id.

                                   LEGAL STANDARD
         A motion for summary judgment under Federal Rule of Civil Procedure 56(a)


                                              5
DMEAST #39845693 v1
          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 6 of 13



should be granted “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” A movant

“bears the initial responsibility of informing the district court of the basis for its

motion,” and to establish a prima facie case “which it believes demonstrate[s] the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). Once a moving party has done so, the burden shifts to the non-moving

party to “go beyond the pleadings” and demonstrate a genuine issue for trial. Id. at

324. See also Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).

         The court should draw all reasonable inferences in favor of the non-moving

party. Chapman v. AI Transport, 229 F.3d 1012, 1023 (11th Cir. 2000). Such

inferences are not unqualified, and “an inference is not reasonable if it is only a guess

or possibility, for such an inference is not based on the evidence, but is pure

conjecture and speculation.” Daniels v. Twin Oaks Nursing Home, 692 F.2d 1321,

1324 (11th Cir. 1983).

                                    ARGUMENT

    A. GMFS is Entitled to Summary Judgment as a Matter of Law as to
       Plaintiff’s Federal Claims Premised on Allegations that Notice of Default
       and Notice of Foreclosure Were Not Sent (Counts I-XII).
         Plaintiff asserts claims for violation of RESPA (see, e.g. Dkt. 1 at ¶¶ 219-

220), TILA (see, e.g. id. at ¶¶ 226-227) and the FDCPA (id., Counts III-XII) against

GMFS and/or SLS based on her allegations that GMFS and SLS sent her false or



                                           6
DMEAST #39845693 v1
          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 7 of 13



inaccurate monthly statements that incorrectly stated that the Loan was in default,

was accelerated, or was in foreclosure. This theory is based on Plaintiff’s allegation

that GMFS failed to send her Notice of Default or Notice of Acceleration. Contrary

to Plaintiff’s claims, the documents and records before the Court show that there is

no genuine issue of material fact that GMFS provided all required notices.

                  1.   Federal Common Law Applies, Not Alabama Law.
         As an initial matter, the federal common law related to the presumption of

mailing applies to these claims. Federal Rule of Evidence provides that, in civil

actions, “state law governs the effect of a presumption regarding a claim or defense

for which state law supplies the rule of decision.” Plaintiff’s federal claims arise

under three federal statutes, and therefore, state law does not provide the rule of

decision for these claims. Accordingly, federal common law applies.

         Like Alabama law, federal common law recognizes the mailbox rule’s

presumption of mailing. See, e.g., Konst v. Florida East Coast Ry., 71 F.3d 850, 851

(11th Cir. 1996); Taylor v. First N. Am. Nat'l Bank, 325 F. Supp. 2d 1304, 1311

(M.D. Ala. 2004). For example, a defendant was entitled to the presumption that a

cardmember agreement was mailed after proffering a declaration stating that account

notes indicate the agreement was mailed pursuant to the defendant’s account-

opening procedures, and that no mail sent to the plaintiff was ever returned. Taylor,

235 F. Supp. at 1311. Critically, under federal common law, the plaintiff’s bare


                                          7
DMEAST #39845693 v1
          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 8 of 13



assertion of non-receipt is not sufficient to overcome the presumption under federal

common law. See, e.g., Custer v. Murphy Oil USA, Inc., 503 F.3d 415, 421 (5th Cir.

2007); Chavez v. Mercantil Commercebank, N.A., Case No. 10-23244, 2014 U.S.

Dist. LEXIS 71044, *33 (S.D. Fla. May 23, 2014); see also Hallman v. Pennsylvania

Life Ins. Co., 536 F. Supp. 745, 746 n.2 (N.D. Ala. 1982) (holding mere denial of

personal receipt does not raise genuine issue of material fact as to mailing under

Alabama mailbox rule).

                  2.   GMFS Sent Plaintiff Notice of Default.
         GMFS sent Plaintiff several Notices of Default, the last one being sent on

April 26, 2017. Docs. 12-12. GMFS’s prior servicer, Cenlar, provided a declaration

and mailing log that indicates the notices of default were sent to the borrower, at her

mailing address, via certified mail on the date indicated on the letters themselves,

and that any returned mail would have been documented in Cenlar’s servicing

records. McCormick Dec., Doc. 31-1, at ¶¶ 5-9. This is precisely the proof of

mailing Plaintiff contends is required. Doc. 18 at p. 7. Plaintiff and her mother’s

evidence in opposition boil down to a single fact – they deny receiving the Notices.

Moreover, these denials are weakened by the fact that Plaintiff’s mother was largely

absent from the Property during the time the Notices were being sent (see, e.g.

Deposition of Kiara Perry, Doc. 32-1, at 136:9-21 and 137:13-21), and by the fact

that Plaintiff’s mother, who frequently spoke to GMFS and SLS while posing as


                                           8
DMEAST #39845693 v1
          Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 9 of 13



Plaintiff, appears to reference the March 21, 2017 Notice during a phone call

(Deposition of Karen Perry, Doc. 32-78, at 23:5-25:21; see also Declaration of

Robert Miller, Doc. 31-5, at ¶ 3).

         Therefore, Plaintiff fails to demonstrate that there is a dispute of material

fact regarding whether GMFS mailed the Notice of Default, and her federal claims

for violation of the FDCPA, RESPA and TILA based on such allegations fail as a

matter of law.

                  2.   GMFS Sent Plaintiff Notice of Acceleration.
         Similarly, after Plaintiff failed to cure her default, GMFS, through its

foreclosure counsel Sirote, sent Plaintiff a Notice of Acceleration on July 20, 2017.

Doc. 12-14. Again, GMFS and SLS have now proffered the declaration of

foreclosure counsel, Rebecca Redmond, who executed the Notice of Acceleration.

Doc. 31-4, at ¶ 7. After Ms. Redmond executed the letter, it was imaged and saved,

and then routed the mailroom to be mailed. Id. at ¶ 8. The Notice of Acceleration

was addressed to the Property address, and sent via First Class Mail via the United

States Post Office. Id. at ¶ 9. Sirote has no record that the Notice of Acceleration

was retuned as undeliverable. Id. Again, Plaintiff relies only on her and her

mother’s declarations denying receipt, which is itself weakened and contradicted by

other evidence. See, supra at p. 8-9.

         To the extent Plaintiff alleges that a subsequent notice of acceleration included


                                             9
DMEAST #39845693 v1
         Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 10 of 13



in the June 8, 2018 Notice of Foreclosure sent by Sirote was somehow improper,

such a contention lacks merit. The subsequent notice of acceleration was redundant,

as the Loan was previously accelerated nearly a year earlier, GMFS never sent any

communication or notice suggesting that the Loan had been unaccelerated, and in

fact, beginning in October 2017, every Monthly Statement sent to Plaintiff correctly

reiterated that the Loan had been accelerated. Docs. 12-20, 12-36.

                  3.   Account Statements and Other Representations Based on the
                       Default, Acceleration and Foreclosure Were Accurate.
         Plaintiff’s federal claims for violation of the RESPA, FDCPA and TILA arise

from allegations that GMFS and SLS sent her inaccurate monthly statements that

incorrectly stated that the Loan had been accelerated and was in foreclosure, As

shown above, Plaintiff’s claims lack evidentiary support because GMFS and SLS

have proffered sufficient evidence of mailing, and Plaintiff’s self-serving denials of

receipt does not create a dispute of fact with respect to proof of mailing. Therefore,

Plaintiff’s federal claims lack merit.

         For example, Plaintiff alleges that monthly statements sent by GMFS in

August, September and October 2017 were inaccurate because they stated that a

foreclosure action was initiated on August 9, 2017. Compl., Doc. 1-1, at ¶¶ 42-43;

50-51; 55-58. However, this disclosure was accurate because, following GMFS

providing Notice of Default (Docs. 12-8, 12-10, 12-12), on August 1, 2017, Sirote

sent notice to Plaintiff of the October 11, 2017 foreclosure sale. Doc. 12-18.

                                          10
DMEAST #39845693 v1
         Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 11 of 13



Therefore, the August, September and October 2017 monthly statements were

accurate.

         Similarly, Plaintiff alleges that the statements sent between February 2018

and July 2018 were inaccurate because they stated that Plaintiff’s Loan was in

foreclosure. However, while the first foreclosure sale scheduled for October 11,

2017 did not go forward, Plaintiff’s Loan remained accelerated and in foreclosure

status until the foreclosure sale eventually took place on August 21, 2018. See also,

e.g., Poch Deposition, Doc. 33-1, at 105:25-106:3 and 129:16-130:1 (testifying that

as long as a referral to foreclosure counsel remains active, a loan remains in

foreclosure states even when a scheduled sale date is postponed). Therefore,

Plaintiff cannot prove that the disclosures in the monthly statements that the Loan

was in foreclosure were inaccurate.

         Finally, Plaintiff contends that the October 2017 and February through July

2018 Monthly Statements were inaccurate because they stated that the Loan had

been accelerated. Compl., Doc. 1-1, at ¶¶ 55-58. Plaintiff’s claim is demonstrably

false because Sirote sent Plaintiff a Notice of Acceleration on July 20, 2017 after she

failed to cure in response to the Notice of Default. Doc 12-13, 12-14; see generally

Redmond Dec., Doc. 31-4.

         For these reasons, Plaintiff’s claim that GMFS and SLS violated the RESPA,

FDCPA or TILA by sending inaccurate monthly statements lack evidentiary support


                                          11
DMEAST #39845693 v1
         Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 12 of 13



and fail as a matter of law.

                                   CONCLUSION

         For the foregoing reasons, and as discussed in Defendants’ initial Motion for

Summary Judgment, Defendants respectfully request the Court enter summary

judgment in favor of Defendants as to Plaintiff’s federal claims, and as to her claims

for breach of contract as it relates to an alleged failure to send notice of foreclosure,

negligent or wanton conduct, negligent supervision and hiring of incompetent

employees, and her claim seeking a declaration prohibiting foreclosure of the

Property.



 Dated: January 15, 2020                Respectfully submitted,

                                        /s/ Christopher J. Willis
                                        Christopher J. Willis
                                        Alabama Bar No. 2571-L72C
                                        BALLARD SPAHR LLP
                                        999 Peachtree Street
                                        Suite 1000
                                        Atlanta, GA 30309-3915
                                        Telephone: 678-420-9300
                                        Facsimile: 678-420-9301
                                        willisc@ballardspahr.com


                                        Counsel for Defendants GMFS, LLC and
                                        Specialized Loan Servicing LLC




                                           12
DMEAST #39845693 v1
         Case 2:18-cv-01572-MHH Document 34 Filed 01/15/20 Page 13 of 13



                         CERTIFICATE OF SERVICE

         I hereby certify that on this day, I served a copy of the foregoing

DEFENDANT GMFS, LLC AND SPECIALIZED LOAN SERVICING LLC’S

SUPPLEMENTAL           MOTION       FOR      SUMMARY          JUDGMENT     AND

SUPPORTING MEMORANDUM OF LAW on the clerk of court via the CM/ECF,

which will automatically serve the following parties:

                                  John G. Watts
                                   Stan Herring
                          WATTS & HERRING, LLC
                               The Kress Building
                              301 19th Street North
                            Birmingham, AL 35203
                         Counsel for Plaintiff Kiara Perry




 Dated: January 15, 2020                 /s/ Christopher J. Willis
                                         Christopher J. Willis
                                         Al. Bar No. 2571-L72C

                                         Counsel for Defendants GMFS, LLC and
                                         Specialized Loan Servicing LLC




                                        13
DMEAST #39845693 v1
